DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
This office action is in response to the original application filed on 10/11/2021.    
Claims 1-6 and 10-18 are rejected.
Claims 7-9 are objected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,146,376. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 12, and 18 of the instant application merely broadens the scope of claim 1 of U.S. Patent No. 11,146,376 by omitting limitations. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Even though the parent patent does not specifically claim a base station, the base station would be inherent as it sends the MIB to the UE, including a field that is interpretable based on the type of duplexing.    
Claims 2-11 and 13-16 depend on independent claims 1 and 12, and are rejected for the same reasons. 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,146,376. Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 17 of the instant application merely broadens the scope of claim 19 of U.S. Patent No. 11,146,376 by omitting limitations. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-14, and 17-18 are rejected under 35 U.S.C 103 as being unpatentable over Zhang (US 2011/0039499) in view of Wang (US 2009/0067352). 

Regarding Claim 1, Zhang teaches a method of wireless communication, comprising:
Determining, at a user equipment (UE), a duplexing configuration of a carrier (Zhang, paragraph 40, after detecting the SSS, UEs can determine whether TDD or FDD is employed);
Receiving, at the UE, a master information block (MIB) on the carrier (Zhang, paragraph 40, after detecting the SSS, UEs can determine whether TDD or FDD is employed, then after SSS detection the UE can decode system information broadcast on a physical broadcast channel (PBCH), particularly a master information block);
Zhang does not explicitly teach the below limitation:
Interpreting at least one field of the MIB based at least in part on the duplexing configuration of the carrier;
However Wang teaches the below limitation:
Interpreting at least one field of the MIB based at least in part on the duplexing configuration of the carrier (Wang, Fig 5, step 506, paragraph 26, allocate at least one second information bit in the preamble to indicate TDD partition information when the first information bit indicates TDD operation and indicate half-duplex FDD operation and full-duplex FDD operation when the first information bit indicates FDD operation);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang by adding a parameter being interpreted differently depending on whether TDD or FDD is used as taught by Wang.  Because Zhang and Wang teach duplexing, and specifically Wang teaches a parameter being interpreted differently depending on whether TDD or FDD is used for the benefit of the analogous art of including mode information in a wireless transmission frame (Wang, abstract).

Regarding Claim 2, Zhang and Wang further teach wherein the duplexing configuration comprises one of a time division duplex (TDD) configuration, a frequency division duplex (FDD), or an unlicensed spectrum configuration (Zhang, paragraph 40, after detecting the SSS, UEs can determine whether TDD or FDD is employed). 

Regarding Claim 10, Zhang and Wang further teach further comprising:
receiving one or more synchronization signals, wherein the duplexing configuration is determined based at least in part on the one or more synchronization signals (Zhang, paragraph 40, after detecting the SSS, UEs can determine whether TDD or FDD is employed).

Regarding Claim 11, Zhang and Wang further teach wherein the at least one field of the MIB comprises a duplex configuration-specific field (Zhang, paragraph 40, after detecting the SSS, UEs can determine whether TDD or FDD is employed, then after SSS detection the UE can decode system information broadcast on a physical broadcast channel (PBCH), particularly a master information block, Wang, Fig 5, step 506, paragraph 26, allocate at least one second information bit in the preamble to indicate TDD partition information when the first information bit indicates TDD operation and indicate half-duplex FDD operation and full-duplex FDD operation when the first information bit indicates FDD operation).

Regarding Claim 12, Zhang teaches a method of wireless communication, comprising:
Identifying a duplexing configuration of a carrier (Zhang, paragraph 40, eNB transmits PSS and SSS, after detecting the SSS, UEs can determine whether TDD or FDD is employed, hence the eNB had determined the duplexing configuration before sending SSS to the UE);
Broadcasting the MIB on the carrier (Zhang, paragraph 40, the UE can decode system information broadcast on a physical broadcast channel (PBCH), in particular a master information block).
Zhang does not explicitly teach the below limitations:
Configuring a MIB with at least one field based at least in part on the duplexing configuration; 
However Wang teaches the below limitation:
Configuring a MIB with at least one field based at least in part on the duplexing configuration (Wang, Fig 5, step 506, paragraph 26, allocate at least one second information bit in the preamble to indicate TDD partition information when the first information bit indicates TDD operation and indicate half-duplex FDD operation and full-duplex FDD operation when the first information bit indicates FDD operation);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang by adding a parameter being interpreted differently depending on whether TDD or FDD is used as taught by Wang.  Because Zhang and Wang teach duplexing, and specifically Wang teaches a parameter being interpreted differently depending on whether TDD or FDD is used for the benefit of the analogous art of including mode information in a wireless transmission frame (Wang, abstract).

Regarding Claim 13, Zhang and Wang teach transmitting one or more synchronization signals based at least in part on the duplexing configuration (Zhang, paragraph 40, after detecting the SSS, which is sent by the eNB, UEs can determine whether TDD or FDD is employed).

Regarding Claim 14, Zhang and Wang further teach wherein the duplexing configuration comprises one of a time division duplex (TDD) configuration, a frequency division duplex (FDD), or an unlicensed spectrum configuration (Zhang, paragraph 40, after detecting the SSS, UEs can determine whether TDD or FDD is employed). 

Regarding Claim 17, Zhang teaches an apparatus for wireless communication, comprising:
A processor (Zhang, Fig 13, mobile 1302 has a processor 1314 and memory 1316);
Memory in electronic communication with the processor (Zhang, Fig 13, mobile 1302 has a processor 1314 and memory 1316); and
Instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (Zhang, Fig 13, mobile 1302 has a processor 1314 and memory 1316, paragraph 105, steps or actions of a method or algorithm may be reside as instructions on a computer readable medium):
Determine a duplexing configuration of a carrier (Zhang, paragraph 40, after detecting the SSS, UEs can determine whether TDD or FDD is employed); 
Receive a master information block (MIB) on the carrier (Zhang, paragraph 40, after detecting the SSS, UEs can determine whether TDD or FDD is employed, then after SSS detection the UE can decode system information broadcast on a physical broadcast channel (PBCH), particular a master information block);
Zhang does not explicitly teach the below limitations:
Interpret at least one field of the MIB based at least in part on the duplexing configuration of the carrier;
However Wang teaches the below limitations:
Interpret at least one field of the MIB based at least in part on the duplexing configuration of the carrier (Wang, Fig 5, step 506, paragraph 26, allocate at least one second information bit in the preamble to indicate TDD partition information when the first information bit indicates TDD operation and indicate half-duplex FDD operation and full-duplex FDD operation when the first information bit indicates FDD operation);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang by adding a parameter being interpreted differently depending on whether TDD or FDD is used as taught by Wang.  Because Zhang and Wang teach duplexing, and specifically Wang teaches a parameter being interpreted differently depending on whether TDD or FDD is used for the benefit of the analogous art of including mode information in a wireless transmission frame (Wang, abstract).

Regarding Claim 18, Zhang teaches a method of wireless communication, comprising:
A processor (Zhang, Fig 14 processor 1414 of base station 1402);
Memory in electronic communication with the processor (Zhang, Fig 14 memory 1416 and processor 1414 of base station 1402); and
Instructions stored in the memory and operable, when executed by the processor, to cause the apparatus to (Zhang, Fig 14 memory 1416 and processor 1414, paragraph 82, processor 1414 can be coupled to memory 1416, which can store information for the processor):
Identify a duplexing configuration of a carrier (Zhang, paragraph 40, eNB transmits PSS and SSS, after detecting the SSS, UEs can determine whether TDD or FDD is employed, hence the eNB had determined the duplexing configuration before sending SSS to the UE);
Broadcast the MIB on the carrier (Zhang, paragraph 40, the UE can decode system information broadcast on a physical broadcast channel (PBCH), in particular a master information block).
Zhang does not explicitly teach the below limitations:
Configure a MIB with at least one field based at least in part on the duplexing configuration; 
However Wang teaches the below limitation:
Configure a MIB with at least one field based at least in part on the duplexing configuration (Wang, Fig 5, step 506, paragraph 26, allocate at least one second information bit in the preamble to indicate TDD partition information when the first information bit indicates TDD operation and indicate half-duplex FDD operation and full-duplex FDD operation when the first information bit indicates FDD operation);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang by adding a parameter being interpreted differently depending on whether TDD or FDD is used as taught by Wang.  Because Zhang and Wang teach duplexing, and specifically Wang teaches a parameter being interpreted differently depending on whether TDD or FDD is used for the benefit of the analogous art of including mode information in a wireless transmission frame (Wang, abstract).

Claims 3-4 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Zhang (US 2011/0039499) and Wang (US 2014/0140271), and further in view of Aiba (US 2016/0344515).

Regarding Claim 3, Zhang and Wang teach all the limitations of parent claim 1, but do not explicitly teach wherein the at least one field of the MIB comprises a special subframe configuration.
However Aiba teaches wherein the at least one field of the MIB comprises a special subframe configuration (Aiba, paragraph 283, base station may transmit the parameter indicating the special subframe configuration with the parameter being included in the MIB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang and Wang by adding a subframe configuration field in MIB as taught by Aiba.  Because Zhang, Wang, and Aiba teach communication in a wireless network, and specifically Aiba teaches a subframe configuration field in MIB for the benefit of the analogous art of communicating efficiently on a radio resource (Aiba, paragraph 13).

Regarding Claim 4, Zhang, Wang, and Aiba further teach wherein the special subframe configuration comprises a reduced downlink pilot time slots (DwPTS) set (Aiba, paragraph 282, based on the special subframe configuration, the length of the DwPTS may be set, paragraph 283, base station may transmit the parameter indicating the special subframe configuration with the parameter being included in the MIB).

Regarding Claim 15, Zhang and Wang teach all the limitations of parent claim 12, but do not explicitly teach wherein the at least one field of the MIB comprises a special subframe configuration.
However Aiba teaches wherein the at least one field of the MIB2comprises a special subframe configuration (Aiba, paragraph 283, base station may transmit the parameter indicating the special subframe configuration with the parameter being included in the MIB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang and Wang by adding a subframe configuration field in MIB as taught by Aiba.  Because Zhang, Wang, and Aiba teach communication in a wireless network, and specifically Aiba teaches a subframe configuration field in MIB for the benefit of the analogous art of communicating efficiently on a radio resource (Aiba, paragraph 13).

Claims 5-6 and 16 are rejected under 35 U.S.C 103 as being unpatentable over Zhang (US 2011/0039499) and Wang (US 2014/0140271), and further in view of Papasakellariou (US 2015/0085717).

Regarding Claim 5, Zhang and Wang teach all the limitations of parent claim 1, but do not explicitly teach wherein the at least one field of the MIB comprises one of an indication of a SIB location or an indication of a number of repetitions of the SIB, however Papasakellariou teaches wherein the at least one field of the MIB comprises one of an indication of a SIB location or an indication of a number of repetitions of the SIB (Papasakellariou, paragraph 237, an information field in the CE-MIB can be an indicator for a configuration of CE-SIB, such as a set of resources for one or more repetitions of CE-SIB or a number of CE-SIB repetitions, a set of resources for a SIB is interpreted as a location for the SIB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang and Wang by adding an indication of SIB location or number of repetitions as taught by Papasakellariou. Because Zhang, Wang, and Papasakellariou teach duplexing, and specifically Papasakellariou teaches an indication of SIB location or number of repetitions for the benefit of the analogous art of a UE detecting broadcast information when the UE operates in a coverage enhancement (CE) mode (Papasakellariou, abstract).

Regarding Claim 6, Zhang, Wang, and Papasakellariou further teach, wherein the SIB location is indicative of one or more downlink (DL) subframe options for the SIB (Papasakellariou, paragraph 82, eNB 102 can also indicate to UEs, through a SIB that a downlink subframe is configured as a MB-SFN subframe).

Regarding Claim 16, Zhang and Wang teach all the limitations of parent claim 14, but do not explicitly teach wherein the at least one field of the MIB comprises one of an indication of a SIB location or an indication of a number of repetitions of the SIB, however Papasakellariou teaches wherein the at least one field of the MIB comprises one of an indication of a SIB location or an indication of a number of repetitions of the SIB (Papasakellariou, paragraph 237, an information field in the CE-MIB can be an indicator for a configuration of CE-SIB, such as a set of resources for one or more repetitions of CE-SIB or a number of CE-SIB repetitions, a set of resources for a SIB is interpreted as a location for the SIB).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhang and Wang by adding an indication of SIB location or number of repetitions as taught by Papasakellariou. Because Zhang, Wang, and Papasakellariou teach duplexing, and specifically Papasakellariou teaches an indication of SIB location or number of repetitions for the benefit of the analogous art of a UE detecting broadcast information when the UE operates in a coverage enhancement (CE) mode (Papasakellariou, abstract).

Allowable Subject Matter
Claim(s) 7-9 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for objected the claim(s): 
In interpreting the claim(s), in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art(s) of record.
The following is an examiner’s statement of reason(s) for objecting to the claim(s) to be allowed:
The examiner has found that the prior art(s) of record does/do not appear to teach or suggest or render obvious the claimed limitation(s) in combination with the specific added limitations as recited in dependent claim(s).  The prior arts of record fail(s) to teach or suggest individually or in combination “postulating a special subframe configuration based…on the TDD configuration of the carrier, wherein the MIB is received according to the postulated special subframe configuration” as in claim 7. Paragraph 123 of the He (US 2012/0230273) refers to updating a subframe configuration based on the MIB, but this is not the special subframe configuration, and the subframe configuration is also based on the MIB as opposed to being determined according to the TDD configuration before the MIB is received.  Paragraph 283 of Aiba teaches a special subframe configuration being set according to a parameter in the MIB, as opposed to special subframe configuration being determined or postulated according to TDD configuration before the MIB is received. Wang (US 2013/0044651) teaches bits in MIB used for TDD configuration, but nothing about special subframe configuration being determined or postulated according to TDD configuration.   
Claim(s) 7 are objected to be allowed because of the combination of other limitation(s) and the limitation listed above. Claims 8-9 depend on claim 7, and are therefore similarly objected to be allowed.   
                                                                                            
           Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
He (US 2012/0230273)
Wang (US 2013/0044651) 
Jha (US 2014/0362752)
Lee (US 2011/0069672)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD N DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday-Thursday 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/T.N.D/             Examiner, Art Unit 2412               

/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412